Citation Nr: 1303411	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-06 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from November 1958 to February 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO denied claims for service connection for bilateral hearing loss and tinnitus and determined that new and material evidence had not been submitted to reopen previously denied claims for service connection for right  and left knee disabilities.  In December 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010. 

In February 2012, the Board reopened the claims involving right and left knee disabilities based on the submission of new and material evidence and remanded all four claims for service connection to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After accomplishing further action to the extent possible (as explained in more detail below), the RO returned these matters to the Board.  As explained below, the Board is satisfied that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As was noted in the February 2012 Board decision/remand, the claims file reflects that the Veteran was previously represented by North Carolina Division of Veterans Affairs (as reflected in a May 2009 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In November 2009, the Veteran filed a VA Form 21-22, appointing the American Legion as his representative.  Thereafter, in October 2011, the Veteran submitted a statement indicating that he desired to revoke all former representation and represent himself.  The Board has recognized the Veteran as  now proceeding pro se in this appeal.

In October 2012, the Veteran submitted additional argument along with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2012).  Therefore, the Board may properly consider the newly received statement. 


As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran has asserted experiencing bilateral knee injuries during service, service treatment records reflect no knee complaints, findings or diagnoses. 

3.  No chronic bilateral knee disability was shown for many years after service; and the most persuasive opinion evidence on the question of whether there exists a medical nexus between bilateral knee disabilities currently diagnosed as osteoarthritis and service weighs against the claim.

4.  Although the Veteran has asserted in-service noise exposure, the record also documents reports of post service noise exposure. 

5.  Although the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, competent, probative evidence indicates that such disability, which was first shown many after the Veteran's discharge from service, is not medically related to service. 

6.  Competent, persuasive evidence does not establish that the Veteran's claimed tinnitus has existed since service or is etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1131, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.309, (2012).

2.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1131, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.309, (2012).

3.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The June 2009 letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The June 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The October 2009 RO rating decision reflects the initial adjudication of the request to reopen and the service connection claims after issuance of the June 2009 letter.  Therefore, the June 2009 letter meets the content of notice requirements of  Pelegrini and Dingess/Hartman as well as the VCAA's content of notice requirement.  Because notice pertinent to the request to reopen encompassed what was needed to support the underlying claim for service connection, no additional notice was required after the claim was reopened. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records, and the reports of July 2012 VA audiology and orthopedic examinations; as discussed in more detail, below.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran (as well as by his former representative, on his behalf).  The Board also finds that no additional RO action to further develop the record in connection with any claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may be presumed, for certain chronic diseases, such as a arthritis, which develop to a compensable degree within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).


A. Right and Left Knee Disorders

The Veteran's service treatment records show that the Veteran hurt his right foot while playing football in January 1960.  It was noted that this caused trauma to the right leg above the ankle, probable contusion.  However, service treatment records are negative for any complaints specific to either knee.  On separation examination in January 1962, examination of the lower extremities was normal, and the Veteran denied any knee problems on his January 1962 report of medical history.

Post service, an April 2000 VA treatment record reflects complaints of pain in the knees with an impression of probable degenerative arthritis.  In April 2000 the Veteran submitted an initial claim for service connection for a bilateral knee disorder.  Specifically the Veteran wrote that he injured his knees jumping out of planes.  He indicated that he had his knees x-rayed in service but that these reports were negative for bone trouble and that he was treated with heat.  By rating decision dated in June 2001 the RO denied service connection for a bilateral knee disability.      

A June 2008 VA treatment record notes a history of osteoarthritis of the knees.  The Veteran submitted a subsequent claim for service connection for the right and left knees  in May 2009.  In a subsequent May 2011 statement the Veteran reported that he was a paratrooper during his military service and jumped out of planes 29 times during a three year period.    
 
A November 2011 private medical record from J.T.W., M.D. reflects that the Veteran was diagnosed with osteoarthritis in both knees.  In a November 2011 statement Dr. J.T.W. wrote that the Veteran's military service in Airborne caused chronic repetitive strain on both knees.  The football injury caused what was most likely left knee dislocation.  The Veteran had trouble ever since service with both of his knees.  

The Veteran was afforded a VA examination in July 2012.  The examiner diagnosed arthritis of both knees.  The examiner noted that the Veteran reported persistent knee pain since his military service but worked as a farmer for 30 years, retiring in 2004 when tobacco allotment was bought out by the United States government.  The Veteran reported that he did not retire for medical reasons.  The examiner reviewed the claims file and indicated that there was no documented injury to the knees that could be expected to cause degenerative arthritis of the knees.  The Veteran had worked as a tobacco farmer after military service until 2004 and it was not until around 2000 that a suspected diagnosis of bilateral knee arthritis was made by the Veteran's primary physician.  The examiner opined that it was at least as likely as not that the bilateral knee arthritis developed gradually with the Veteran's age associated with farming activity over the 30 to 40 years after the Veteran's separation from military service.  Again, the examiner noted that there was no documented evidence of knee problems during military service or after service until some 30 to 40 years after separation from service.    
  
The Board points out that as a layperson, the Veteran is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, however, the Veteran's assertions of continuity of symptoms are not deemed credible.

Here, the Board finds that the Veteran's assertions that he has had continuous, intermittent bilateral knee pain since service-made in connection with the current claim for monetary benefits-are contradicted by other pertinent, probative evidence, and, thus, are not deemed credible.  On the question of whether the Veteran has experienced bilateral knee pain since service, the Board accepts as most persuasive the Veteran's statements made contemporaneous with treatment for the knees, noting a recent onset of bilateral knee pain in April 2000.  The Board also points out that the Veteran denied any ongoing knee problems at separation in January 1962.  

The Board notes that, notwithstanding the Veteran's current assertions, the post-service evidence reflects no documented indication of bilateral knee complaints or diagnosed disability for more than 38 years after active military service, and the earliest documentation of arthritis is in April 2000.  Clearly, such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board also notes that the record contains conflicting medical opinions on the question of whether the Veteran's current bilateral knee disability is related to his military service.  On one hand, Dr. J.T.W. stated that the Veteran's military service caused chronic repetitive strain on both knees.  On the other hand, the July 2012 VA examiner opined that the Veteran's current bilateral knee disability is less likely than not related to service and was instead more likely related to the Veteran's advancing age and his post-service family activity over the 30 to 40 years after the Veteran's separation from military service. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

As regards the statement provided by Dr. J.W.T., he stated that the Veteran's military service caused chronic repetitive strain on both knees.  However, this statement only notes the Veteran's history of strain on his knees during military service and does not provide relationship between the Veteran's in-service knee pain and his current bilateral knee disability.  Also, it does not appear that Dr. J.W.T. had an opportunity to review the claims file, and, significantly, to review the report of the Veteran's January 1962 separation examination (reflecting a normal examination of the bilateral knees) or to review the post-service medical records (reflecting the earliest complaint of bilateral knee pain in April 2000).  While failure to review the claims file is not fatal to the opinion (see Nieves-Rodriguez, 22 Vet. App. at 304), consideration of the relevant history is a factor in assessing the probative value of medical opinions.  

By contrast, the Board finds highly probative the opinion of the July 2012 VA examiner on the medical nexus question.  In a July 2012 VA examination report, the examiner provided an opinion that the Veteran's current bilateral knee disability is less likely than not related to service.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  Importantly, the examiner took into account the Veteran's reported history of in-service knee injuries, as well as pertinent post-service medical records.  The examiner also provided a rationale for his opinion; stating that the service treatment records were negative for any significant injuries to the knees and the Veteran did not complain of bilateral knee pain for many years after discharge from service.  He also stated that the Veteran has been employed in a physically demanding position for years, and noted that the current disability could be related to his civilian occupation.  Thus, the most persuasive medical opinion on the question of etiology of current right and left knee disabilities weighs against each  claim.

Furthermore, to whatever extent the Veteran attempts to assert that there exists a medical relationship between the osteoarthritis of each knee diagnosed many years post service and in-service injury on the basis of his own assertions, such attempt must fail,  Matters of diagnosis and etiology of the disability here at issue are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The Veteran is not shown to have the medical training or expertise needed to render a probative opinion on such a medical matter.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claims for service connection for right and left knee disabilities must be denied.  In reaching these conclusion to deny each claim,, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Bilateral hearing loss and tinnitus

For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In the analysis below, audiometric findings of additional frequencies beyond 4000 Hertz are sometimes provided.  While these are not considered in order to determine whether the Veteran meets the standards for hearing loss under 38 C.F.R. § 3.385, they are provided here for further reference as they are cited by the Veteran's March 2010 VA examiner.

The Veteran asserts that he has hearing loss and tinnitus which is due to his active duty service.  Specifically, in an October 2012 statement the Veteran wrote that he drove a mule (a light weight cargo carrier) with a very noisy engine without ear protection.  Often, he drove this vehicle with only three tires because the fourth one was flat.  This, according to the Veteran, dramatically increased the noise level of the mule/vehicle.  The Veteran also wrote that during military service he worked as a telephone/telegraph lineman and was often "requested" to climb many telephone/telegraph poles.  This was during monsoon season with torrential rains and gusty/high winds.  

In this case, the service treatment records show that whispered voice tests were conducted during the Veteran's November 1958 enlistment and January 1962 separation examinations, whispered voice tests were found to be 15 out of 15 on both occasions.  No audiometric testing was then conducted.  Service personnel records reflect receipt of two Marksman Badges and a Parachutist Badge along with service in an airborne unit for nearly three years.

The earliest evidence of hearing loss post service is dated in July 2009.  The report of a July 2009 private audiology evaluation reflected that the Veteran had been diagnosed with bilateral sensorineural hearing loss with intermittent tinnitus.  In this evaluation A.M.M., M.D. opined that the Veteran's bilateral sensorineural hearing was "likely due to exposure of noise while in the military service."  A November 2011 evaluation confirmed bilateral sensorineural hearing loss with intermittent tinnitus and Dr. A.M.M. wrote, "[i]n my best medical opinion it is more likely than not that [the Veteran's]  hearing loss is related to noise exposure from serving in the military at least in part.  It is hard to determine whether other noise exposure he had in the past may have participated in this as well."  

In the report of a July 2012 VA audiological evaluation, the VA examiner noted that the Veteran's claims file was available and reviewed.  Audiometric testing performed at that time revealed the following  pure tone thresholds, in decibels:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
20
25
75
75
Left Ear
10
35
45
65
60

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
49
Left Ear
51

Speech Recognition
Right Ear
84%
Left Ear
82%

The VA July 2012 examiner (an audiologist) diagnosed bilateral sensorineural hearing loss.  The examiner wrote that the Veteran passed a whispered voice test at entrance and exit from the Army, however this test is insufficient in diagnosing all types of hearing loss.  The Veteran, reportedly, could not recall any estimate of hearing loss onset and stated that his memory was bad.  The examiner attempted to relate the hearing los onset to periods in the Veterans life but he again reported that he could not give any more detailed indication of when the hearing loss began other than "a long time" ago.  The examiner noted that there were no records of hearing loss or complaint about hearing in the service treatment records.  Also, there was no report of evidence of acoustic trauma or noise injury.  The Veteran did not mark off "ear trouble" on his January 1962 report of medical history upon separation from service.  The first complaint of hearing loss in the claims file is dated in July 2009.  The Veteran had a complete physical in September 2000 where hearing loss was not reported .  Also, no hearing loss was reported at the VA examination dated in August 2003.  

The Veteran reported noise exposure around planes while serving in the Army airborne.  He reported being around artillery up twice a year over three years while on maneuvers in the Army.  He also reported a post-service 30 year history of working around farm equipment including tractors and combines.  The examiner noted that the claims file indicated that the Veteran had earned his living doing small motor repair jobs from at least 2001 through 2007 (reported in Dr. A.M.M.'s chart notes in October 2001, October 2002, and July 2007).  The Veteran also reported a history of recreational shooting and hunting.

The examiner concluded that there was no record of hearing loss or complaint of hearing loss until 2009, more than four decades following the Veteran's separation from military service.  Also, there was no complaint of "ear trouble" in the January 1962 report of medical history upon separation.  There was a significant history of occupational noise exposure following military service.  Thus, the examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of military noise exposure.  

With regard to the tinnitus issue, during the July 2012 VA audiological examination the Veteran denied recurrent tinnitus.  The examiner noted that the Veteran was asked twice if anything, other than hearing loss, bothered him about his ears.  The Veteran said "no," then reported occasional itching when asked a second time.  The veteran did not mark "ear problems" in a January 1962 report of medical history upon separation.  There was no complaint or mention of tinnitus in the Veteran's complete physical conducted by J.T.W., M.D., in September 2000.  The Veteran reported a post-service 30 year history of working around farm equipment including tractors and combines.  The examiner noted that the claims file indicated that the Veteran had earned his living doing small motor repair jobs from at least 2001 through 2007 (reported in Dr. A.M.M.'s chart notes in October 2001, October 2002, and July 2007).

The examiner noted that there was a report of "occasional" tinnitus in the claims file from Dr. A.M.M. in July 2009 and C.M.B., M.D. in November 2011.  Dr A.M.M.'s November 2011 note stated that the Veteran reported to him "During that time [active duty] the patient would experience noises that temporarily caused hearing loss and produced tinnitus."  This description of symptoms is common even with normal hearing ears and is not a sign of noise injury or acoustic trauma.  The Veteran reported that his memory was failing and that he could not recall any incidence of specific acoustic trauma.  The Veteran reported 29 parachute jumps over three years with exposure to aircraft noise and being around artillery fire about twice a year over three years when on maneuvers.  

The examiner again noted that there was no complaint of tinnitus during the examination.  Again, the Veteran did not report "ear trouble" upon separation in January 1962.   There was no report of tinnitus until Dr. A.M.M.'s July 2009 examination note.  There was no report of evidence of acoustic trauma or noise injury during active duty service.  The Veteran's self report of tinnitus, on setting during active duty, to Dr. A.M.M. in November 2011 was not indicative of noise induced tinnitus or a noise injury.  Thus, the examiner opined that the Veteran's claimed tinnitus was not caused by or a result of military noise exposure.  

Considering the totality of the evidence of record, the Board finds that competent, probative evidence weighs against the claims for service connection for hearing loss and tinnitus.

The Board acknowledges that the post-service treatment records, beginning in approximately July 2009, reflect that the Veteran has bilateral hearing loss to an extent recognized as a disability, as defined under 38 C.F.R. § 3.385.  Subsequent private audiometric tests from a private audiologist and the Veteran's July 2012 VA examiner confirm hearing loss disability.  Likewise, the evidence-to include the Veteran's own assertions-support a finding that the Veteran currently experiences tinnitus.  However, the record simply does not persuasively establish that there exists a medical nexus between any such current disability and service.  

Service treatment records document no complaints, findings, or diagnosis relative to either hearing loss or tinnitus.  While the Board is cognizant of the fact that the Veteran's service examiners utilized whispered voice tests, which may not reveal high-frequency hearing loss, there is no documented complaint of hearing loss until July 2009.  Moreover, the evidence does not contain any competent and credible opinions that the Veteran's hearing loss or tinnitus is etiologically related to the in-service noise exposure or to any other injury incurred during active duty service.  

In this regard, the Board notes that the July 2012 VA examiner opined that the Veteran's hearing loss and tinnitus were not related to his military service.  The VA examiner is found to have been fully informed by the Veteran's claims file and service treatment records and cites relevant medical findings in his/her opinion.  He/she additionally provided rationale for his/her findings that the Veteran's hearing loss and tinnitus are not due to service, noting that the Veteran's service treatment records were negative for hearing loss and there were no complaints of hearing loss until years after service.  

Unfortunately, the medical opinions provided by Dr. A.M.M. do not provide persuasive support for the Veteran's claims because the opining clinician did not have access to the Veteran's service treatment records and was not privy to an accurate medical history of the Veteran's post-service noise exposure (i.e., occupational noise exposure which included industrial noise, small power tools, and lawnmowers).

As noted above, the Board again notes that, as a layperson, the Veteran is  competent to report on matters observed or within his personal knowledge.  See,, Layno 6 Vet. App. at 470.  Moreover,  tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish, on the basis of his own assertions (see Charles v. Principi, 16 Vet. App. 370 (2002)), and, under certain circumstances, credible assertions of continuous symptoms may be sufficient to establish service connection (see, e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this case, the evidence of record simply does not persuasively demonstrate that the Veteran has experienced tinnitus since service, as is now asserted in connection with the claim for monetary benefits.  Here, the Veteran's admission to the July 2012 VA examiner that he had a post-service 30 year history of working around farm equipment including tractors and combines, a history of doing small motor repair jobs from at least 2001 through 2007, and a history of recreational shooting and hunting, along with the passage of time between the Veteran's separation from service and the actual documentation of hearing loss and tinnitus, are factors that tend to weigh against the claims.  See Maxson v. Gober, 230 F.3d 1330, 13333 (Fed. Cir. 2000).  

Notably, the July 2012 VA examiner considered the Veteran's current assertions and still rendered a negative opinion for each disability under consideration.  This  probative opinion weighs against the Veteran's assertion that hearing loss and tinnitus are due to in-service noise exposure.   Significantly, there is no competent, contrary opinion of record, i.e., one that, in fact, supports the claims.  In this regard, the Board points that post-claim medical records which reflect the Veteran's own reported history as to the onset of his hearing loss and tinnitus do not constitute competent medical evidence of the required nexus.  See, e.g., LaShore v. Brown, 8 Vet. App. 406, 409 (1995).  As such, these notations do not provide persuasive support for either claim.  

Furthermore, as for any attempt by the Veteran to assert that there exists a medical relationship between current hearing loss disability and/or tinnitus and the Veteran's service, again, such assertions provide no basis for allowance of either claim.  Lacking appropriate medical training and expertise, the Veteran is simply not competent to provide a medical opinion in the question of etiology upon which each claim turns.   See Bostain, 11 Vet. App. at 127;  Routen, 10 Vet. App. at 186; Jones,  7 Vet. App. at 137-38 . Again, the lay assertions in this regard have no probative value.

For all of the foregoing reasons, the Board finds that the claims for service connection for hearing loss and tinnitus must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


